             Case 4:19-cv-02184-PJH Document 60 Filed 10/07/19 Page 1 of 10



1
     John A. Kawai, CSBN 260120
2    CARPENTER, ZUCKERMAN & ROWLEY
     407 Bryant Circle, Suite F,
3    Ojai, CA 93023
     Tel: (805) 272-4001
4    Fax: (805) 719-6858
     Email: team3@czrlaw.com
5    Of Attorneys for Plaintiffs
6    Deborah A. Bianco, Pro Hac Vice
     14535 Bel-Red Road, #201
7    Bellevue, WA 98007
     (425) 747-4500
8    Email: deb@debbiancolaw.com
     Attorney for Plaintiffs Maureen, Pia,
9    And Mya
10   Carol L. Hepburn, Pro Hac Vice
     200 First Avenue West, #550
11   Seattle, WA 98119
     Tel: 206) 957-7272
12   Fax: (206) 957-7273
     Email: carol@hepburnlaw.net
13   Attorney for Plaintiffs Lily, Sarah,
     Skylar, Savannah, Sally, Sierra, Violet,
14   Amy, Erika, Tori, Jenny, and Jessica
15
                         UNITED STATES DISTRICT COURT
16                 FOR THE NORTHERN DISTRICT OF CALIFORNIA
                              OAKLAND DIVISION
17

18
     AMY,” “ERIKA,” JANE SMITH as               NO. 19 CV 2184 PJH
19   next of friend for “TORI” minor,
20
     “JENNY,” “JESSICA,” “LILY,”                DECLARATION OF RANDALL
     “SARAH,” JANE DOE as court                 GREEN, Ph.D. IN SUPPORT OF
21   appointed conservator for “SKYLAR”         LIMITATIONS ON DISCOVERY
22   and “SAVANNAH” minors, JOHN                RELATIVE TO PLAINTIFFS
     DOE as court appointed conservator for
23
     “SALLY” and “SIERRA” minors,               Judge: Honorable Phyllis J. Hamilton
24   “MAUREEN,” WILLIAM L.E.
                                                Chief United States District Judge
     DUSSAULT as Guardian ad Litem for
25
     “VIOLET” minor, and JANE ROE as
26   next friend for “PIA,” and “MYA,”
27    DECLARATION OF RANDALL GREEN, PhD. IN SUPPORT               CAROL L. HEPBURN, P.S.
      OF LIMITATIONS ON DISCOVERY RELATIVE TO                        ATTORNEYS AT LAW
28    PLAINTIFFS - 1                                         200 FIRST AVENUE WEST, SUITE 550
                                                                     SEATTLE, WA 98119
29                                                        TEL: (206) 957-7272 / FAX: (206) 957-7273

30

31
              Case 4:19-cv-02184-PJH Document 60 Filed 10/07/19 Page 2 of 10



1                                    Plaintiffs,
2
      v.
3

4
      RANDALL STEVEN CURTIS,

5                                    Defendant.
6

7

8

9
            I, RANDALL L. GREEN, Ph.D., hereby declare under penalty of perjury under the laws of the
10
     State of “California” that the following is true and correct:
11
            1.      I am over the age of 18, and competent to testify as to the matters stated herein. I make
12

13   this declaration based upon my own personal and professional knowledge.

14          2.      I am a Clinical Psychologist licensed in the States of Oregon and Washington. I been in
15
     the clinical practice of psychology since 1984. I formerly was Staff Psychologist and Program Director
16
     for the Sex Offender Treatment Program within the Oregon State Hospital Forensic Psychiatric
17
     Services Division.
18

19          3.      In the course of my professional career, I have assessed and treated many survivors of

20   sexual abuse. Of this large number, I have evaluated approximately 15 victims of sexual abuse and
21
     production of images whose images have been subsequently distributed on the internet.
22
            4.      I also have served as Public Member on the State of Oregon’s Board of Bar Examiners,
23
     which acts on behalf of the Oregon Supreme Court to oversee admissions to practice law in the State
24

25   of Oregon.

26

27    DECLARATION OF RANDALL GREEN, PhD. IN SUPPORT                          CAROL L. HEPBURN, P.S.
      OF LIMITATIONS ON DISCOVERY RELATIVE TO                                   ATTORNEYS AT LAW
28    PLAINTIFFS - 2                                                    200 FIRST AVENUE WEST, SUITE 550
                                                                                SEATTLE, WA 98119
29                                                                   TEL: (206) 957-7272 / FAX: (206) 957-7273

30

31
                Case 4:19-cv-02184-PJH Document 60 Filed 10/07/19 Page 3 of 10



1           5.      I have also served as Public Member from 2015 – 2018 on the Oregon State Bar’s State
2
     Board of Professional Responsibility.
3
            6.      I administer wellness programs for the Oregon Dept. of Justice Internet Crimes Against
4
     Children     task   force,   the   Linn   County     Sheriff’s   Office    Sex     Crimes       detectives      and
5

6    Dispatch/Communication Center staff.

7           7.      I participated in a mental health professional roundtable on issues related to survivors of
8
     child sex abuse image exploitation which was sponsored by the National Center for Missing and
9
     Exploited Children in 2018.
10
           8.       I have been admitted as an expert witness in testimony in Federal, military and state
11

12   courts about the effects of sexual abuse and/or the effects of internet distribution of images of child

13   sexual exploitation.
14
           9.       I have completed forensic evaluations on eleven of the Plaintiffs in this matter. In
15
     those involving the Vicky series victim, I have evaluated the victim multiple times because of the
16
     passage of years since my first evaluation of her. (2009).
17

18          10.     These evaluations were carefully conducted according to APA forensic specialty

19   guidelines. The purpose has been to provide to the courts in restitution matters an independent
20   examination of the manner in which, if any, the distribution of images of a victim’s sexual victimization
21
     has caused or would cause damages to the victim.
22
            11.     Through these evaluations, and informed by other research about this unique population
23

24   of survivors, it is recognized by myself and other mental health providers, as well as legal and law

25   enforcement professionals in this new field, that the pattern of injuries is distinct in some respects from
26

27    DECLARATION OF RANDALL GREEN, PhD. IN SUPPORT                              CAROL L. HEPBURN, P.S.
      OF LIMITATIONS ON DISCOVERY RELATIVE TO                                       ATTORNEYS AT LAW
28    PLAINTIFFS - 3                                                        200 FIRST AVENUE WEST, SUITE 550
                                                                                    SEATTLE, WA 98119
29                                                                       TEL: (206) 957-7272 / FAX: (206) 957-7273

30

31
             Case 4:19-cv-02184-PJH Document 60 Filed 10/07/19 Page 4 of 10



1    those of most child sexual abuse survivors who do not have their images being distributed on the
2
     internet.
3

4
            12.    The most salient consequences that tend to set them apart from other survivors of
5

6    childhood sexual abuse, particularly as it pertains to the questions before the Court, can be summarized

7    as follows:
8
                   A.      In the absence of image production and distribution, the original abuser has been
9
            adjudicated and, in most cases, sentenced. Where images are being distributed and viewed on an
10
            ongoing basis, the victim’s abuser has, in effect, metastasized into nameless and potentially
11

12          numberless others, whose intents are unknown by the victim.

13                 B.      This becomes the reality for the victim attempting to cope with distribution of
14
            her/his images.
15
                   C.      The implications become more pernicious because of the discovery through
16
            National Center of Missing and Exploited Children, (NCMEC), Canadian Centre for Child
17

18          Protection (CCCP), Department of Homeland Security (DHS) and other agencies that there is

19          activity on the dark web by consumers of child pornography to seek out, obtain and share updated
20          identifying information (current name, location, pictures, etc.) about victims.
21
                   D.      Given the nature of such dark web networks, the concern about preserving
22
            confidentiality and anonymity is paramount. Through the experience of one or more victims of
23

24          sexual exploitation on the internet, it has been demonstrated that some persons fixated on those

25          images may seek to discover and share identifiable information about a particular victim of
26

27   DECLARATION OF RANDALL GREEN, PhD. IN SUPPORT                            CAROL L. HEPBURN, P.S.
     OF LIMITATIONS ON DISCOVERY RELATIVE TO                                     ATTORNEYS AT LAW
28   PLAINTIFFS - 4                                                      200 FIRST AVENUE WEST, SUITE 550
                                                                                 SEATTLE, WA 98119
29                                                                    TEL: (206) 957-7272 / FAX: (206) 957-7273

30

31
               Case 4:19-cv-02184-PJH Document 60 Filed 10/07/19 Page 5 of 10



1          internet crimes. Given this potential ongoing risk posed by those fixated on a victim’s child abuse
2
           images, I now incorporate the following introduction on all my new evaluations:
3
           •       ‘NOTE REGARDING PROTECTION OF VICTIM/SURVIVOR PRIVACY
4
            o       The nature of internet exploitation of images of sexual abuse has led to a new standard
5
     of practice to identify victims/survivors of this type of crime by a pseudonym chosen by the survivor.
6    Additionally, it is now a standard of practice to omit any identifying place names and other traceable
     personal information that might lead to the identification of the victim/survivor. Hence, such identifiers
7    have been sanitized or redacted to maximize the continued anonymity of the victim/survivor for her or
     his protection.
8

9          o       This practice of protecting victim/survivor anonymity with internet-based crimes of
     sexual exploitation is based on information provided by the National Center of Missing and Exploited
10   Children (NCMEC), The Canadian Centre for Child Protection, national law enforcement agencies
     and international law enforcement agencies. Evidence is clear that there continues to be ongoing
11
     criminal activity involving images of children’s sexual exploitation that can include any particular
12   survivor’s images. The examinee in this report, [victim], is no exception to vulnerability inherent with
     exposure of her true identity.
13
            o      Further, there exists with this type of criminal activity a known risk that those involved
14
     in any capacity with such images of sexual exploitation may be actively seeking current personal
15   information, identification and/or location of victims/survivors. In one particular case, an obsessed
     consumer of images of victims of child sexual exploitation created a video entitled, “Where is [the
16   victim] now?” Also, persons fixated on a particular victim/survivor are known to have shared newly
     [any] discovered, current family pictures or images about the survivor on sites on the dark web. In
17
     other cases, persons fixated on images of a particular victim/survivor have actually attempted to make
18   contact with victims upon whose images they may be fixated.

19         o       Accordingly, for the above reasons, high priority is assigned to preserving the anonymity
     and privacy of the survivor of both sexual exploitation and the distribution of those images of child
20
     sexual exploitation on the internet.’
21
                   E.      Victims of the distribution of sexual image exploitation consistently report fear
22
           of identification, harassment and/or targeting by faceless persons engaged in pursuit of their
23

24         images or personal information. These fears are reasonable and not baseless. Accordingly,

25         victims of such crimes have often established provisions for their personal protection that are, in
26
           effect, analogous to those of persons living in a witness protection program. Such provisions are
27   DECLARATION OF RANDALL GREEN, PhD. IN SUPPORT                            CAROL L. HEPBURN, P.S.
     OF LIMITATIONS ON DISCOVERY RELATIVE TO                                     ATTORNEYS AT LAW
28   PLAINTIFFS - 5                                                      200 FIRST AVENUE WEST, SUITE 550
                                                                                 SEATTLE, WA 98119
29                                                                    TEL: (206) 957-7272 / FAX: (206) 957-7273

30

31
              Case 4:19-cv-02184-PJH Document 60 Filed 10/07/19 Page 6 of 10



1           designed to protect the individual from being “outed,” in hopes of protecting them from whatever
2
            unknown adverse effects that might follow detection and exposure. These efforts include name
3
            changes, sanitization of identifying information from legal proceedings and maintaining minimal
4
            presence on social media, In this new expression of criminal activity enabled by the internet,
5

6           social media cell phone activity, etc., the potential for discovery, exposure of identity and the

7           whereabouts of a given survivor is ever present.
8
            12.     The uniqueness of the type of injury from internet exploitation, separate from other types
9
     of childhood sexual victimization injury is becoming increasingly recognized. The Canadian Centre for
10
     Child Protection an International Survivors’ Survey in September 2017, summarized the results of a
11

12   survey of 150 survivors of child sexual abuse whose images were then recorded and/or distributed

13   online. The results underscore the unique injuries sustained in this population that do not exist in the
14
     general population of survivors of sexual abuse. In that sample, almost 70% indicated that they worry
15
     about being recognized through the recording and/or distribution of their images. Twenty percent of the
16
     sample reported having been identified by a person seeing her or his images. These responses are
17

18   consistent with the information I have received from survivors during the course of the evaluations I

19   have conducted.
20          13.     I also draw upon my sample of approximately 15 evaluations of survivors of sexual abuse
21
     who have subsequently been informed about the internet crime activity involving their images. The
22
     findings from each of the independent examinations have varied, as would be expected with individual
23

24   factors in each case. But there also has been general uniformity in the manner in which the knowledge

25   of the existence and viewing of the images and the assumed interests of those viewing those images has
26   impacted these victims.
27    DECLARATION OF RANDALL GREEN, PhD. IN SUPPORT                           CAROL L. HEPBURN, P.S.
      OF LIMITATIONS ON DISCOVERY RELATIVE TO                                    ATTORNEYS AT LAW
28    PLAINTIFFS - 6                                                     200 FIRST AVENUE WEST, SUITE 550
                                                                                 SEATTLE, WA 98119
29                                                                    TEL: (206) 957-7272 / FAX: (206) 957-7273

30

31
              Case 4:19-cv-02184-PJH Document 60 Filed 10/07/19 Page 7 of 10



1           14.     Knowledge of the circulation of their child sex abuse images on the internet has had a
2
     substantial retraumatizing effect on the victims as they become aware that others whom they view to be
3
     similar to their original abuser are viewing images of the degrading abuse.
4
            15.     Some victims I have evaluated report that attempts have been made by those fixated on
5

6    their images to make contact with them when they are adults. Many more are hypervigilant and fearful

7    of that prospect.
8
            16.     Based on the ongoing threat that hangs over victims like a permanent cloud, generally
9
     victims of this type of crime become hypervigilant, have social anxiety, often suffer some type of
10
     depression, struggle with relationships and invariably practice avoidance tactics to lower their profile
11

12   and avoid detection.

13          17.     To the victim, psychologically speaking, the child pornography offender is the equivalent
14
     of someone actively participating in mob activity that results in harm to a victim. While that particular
15
     offender/participant may not have directly injured the victim in person, that offender collectively has
16
     contributed to the body of illegal activity that has caused psychological harm and terror that the victim
17

18   experienced.

19
            18.      I have been informed by Plaintiffs’ counsel, Ms. Hepburn, that Counsel for the
20
     Defendant in this case would like to have the identities of the survivors revealed, share those identities
21

22   with his client, depose the Plaintiffs with regard to the details of their sexual assaults as children, inquire

23   about their awareness at the time of abuse that photos/videos were being taken, their knowledge of the
24
     content of the photos and how all this has damaged each of them.
25

26

27    DECLARATION OF RANDALL GREEN, PhD. IN SUPPORT                              CAROL L. HEPBURN, P.S.
      OF LIMITATIONS ON DISCOVERY RELATIVE TO                                       ATTORNEYS AT LAW
28    PLAINTIFFS - 7                                                        200 FIRST AVENUE WEST, SUITE 550
                                                                                    SEATTLE, WA 98119
29                                                                       TEL: (206) 957-7272 / FAX: (206) 957-7273

30

31
              Case 4:19-cv-02184-PJH Document 60 Filed 10/07/19 Page 8 of 10



1            19.   Having previously evaluated a number of the Plaintiffs in this case, it is my professional
2
     opinion, on a more probable than not basis, that such inquiries are invasive, effectively constitute
3
     a retraumatization of the Plaintiffs and are at high likelihood of inflicting substantial psychological
4
     harm.
5

6            20.   Further, the possibility, or even the perception of the possibility by a Plaintiff, that her or

7    his identity and personal information could or would be shared with the Defendant, and possibly others,
8
     is highly distressing and fear-inducing to a survivor. [As such, a downloader of the images/videos of
9
     her sexual abuse, will be experienced as intimidating, threatening and possibly even dangerous to one
10
     or more Plaintiffs.]
11

12           21.   Given what is now understood about many of the individuals who engage in internet

13   sexual exploitation activity, the acquisition of such information can be channeled into prurient pursuits
14
     of status, power and “currency” on the dark web. The risk that such unredacted, vulnerable information
15
     could be subsequently shared with other persons engaged in similar activities is reasonably foreseeable,
16
     in my professional opinion. I equate the Plaintiffs’ vulnerability status to the risk of exposure someone
17

18   has in a witness protection program.

19           21.   For those reasons, it is my professional opinion that such depositions, particularly
20   with an unrestricted scope of inquiry accessible to a Defendant with known prurient interests in
21
     the Plaintiffs, pose substantial threat of psychological harm to her.
22
             22.   Further, it will lead to a predictable outcome that the victim will testify she or he never
23

24   had personal awareness of the specifics of a particular offender/Defendant, since considerable efforts

25   are made to not know details of a given Defendant’s crimes involving her or him.
26

27   DECLARATION OF RANDALL GREEN, PhD. IN SUPPORT                              CAROL L. HEPBURN, P.S.
     OF LIMITATIONS ON DISCOVERY RELATIVE TO                                       ATTORNEYS AT LAW
28   PLAINTIFFS - 8                                                        200 FIRST AVENUE WEST, SUITE 550
                                                                                   SEATTLE, WA 98119
29                                                                      TEL: (206) 957-7272 / FAX: (206) 957-7273

30

31
             Case 4:19-cv-02184-PJH Document 60 Filed 10/07/19 Page 9 of 10



1          23.     The harm to the victim of these crimes comes through her, or his, knowledge that one
2
     more person is guilty of engaging in the collective involvement with one’s images. It is not necessary
3
     for the victim of internet sexual exploitation to know the specific individual details of that offender. To
4
     do so would traumatize the victim even more. Each convicted offender’s actions effectively contribute
5

6    to the trauma footprint for the victim of this 21st century crime.

7          24.     Accordingly, insofar as the Plaintiffs in this case are concerned, based upon my
8
     knowledge, skills, professional experience, and general understanding of the impact of this type of
9
     trauma on survivors, it is my professional opinion that a requirement to testify in a deposition would
10
     expose the victim/Plaintiff to further trauma, enhance her or his potential for aggravating symptoms of
11

12   hypervigilance, ideas of reference, social anxiety and possible paranoia. Other consequences exhibited

13   by such survivors can and do include depression, self-injurious behaviors and suicidal ideation.
14
           25.     The likelihood that a deposition conducted by a legal representative of the
15
     offender/accused/Defendant is high that the Plaintiff/victim will interpret and experience such a
16
     deposition as a conduit through which information might become public and/or leaked to the Defendant.
17

18   This impact would, to a more probable than not basis, cause the victim heightened fear of exposure of

19   their identity, family information, identity of possible children, etc. to others who engage in the
20   seemingly ubiquitous dark web.
21
           26.     If the Court rules that such a deposition can be conducted, I recommend that a protective
22
     order be issued to maximize the anonymity of the victim/Plaintiff. I further recommend the Court
23

24   impose a prohibition from sharing any of the victim’s identifiable information with the

25   Defendant/offender. This will be little comfort to a victim who has experienced betrayal of trust and
26

27   DECLARATION OF RANDALL GREEN, PhD. IN SUPPORT                                CAROL L. HEPBURN, P.S.
     OF LIMITATIONS ON DISCOVERY RELATIVE TO                                         ATTORNEYS AT LAW
28   PLAINTIFFS - 9                                                          200 FIRST AVENUE WEST, SUITE 550
                                                                                     SEATTLE, WA 98119
29                                                                        TEL: (206) 957-7272 / FAX: (206) 957-7273

30

31
Case 4:19-cv-02184-PJH Document 60 Filed 10/07/19 Page 10 of 10
